                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

URSULA LENHARDT,

                         Plaintiff,

      vs.                                          Case No. 18-4151-SAC-KGG

CITY OF MANKATO, KANSAS, et al.,

                         Defendants.

                          MEMORANDUM AND ORDER

            On January 30, 2019, this court filed its memorandum and order

that accepted the magistrate judge’s report and recommendation and

dismissed the plaintiffs’ action for failure to allege a claim giving this court

subject matter jurisdiction. ECF# 16. The next day the pro se plaintiff Ursula

Lenhardt sent a pleading asking that her civil cover sheet be corrected to

now assert diversity jurisdiction. ECF# 18, p. 2. This civil cover sheet shows

the defendants to be citizens and residents of Kansas, and the plaintiff to be

a “citizen of another state” despite also being a resident of Jewell County,

Kansas. ECF# 18, p. 2. As construed by the clerk and the court, the

plaintiff’s pleading was filed as a motion for reconsideration. ECF #18. In

that pleading the plaintiff appeared to be alleging diversity jurisdiction, the

court then reviewed the sufficiency of her complaint in that regard.

            The complaint alleged the plaintiff was a citizen of Germany but

had been domiciled in Jewell County, Kansas, for more than several years.

The court gave the plaintiff twenty days to file an amended complaint
alleging sufficient facts for original diversity jurisdiction under the following

federal statute:

      (a) The district courts shall have original jurisdiction of all civil actions
      where the matter in controversy exceeds the sum of or value of
      $75,000, exclusive of interest and costs, and is between—
      ....
      (2) citizens of a State and citizens or subjects of a foreign state,
      except that the district courts shall not have original jurisdiction under
      this subsection of an action between citizens of a State and citizens or
      subjects of a foreign state who are lawfully admitted for permanent
      residence in the United States and are domiciled in the same State.

28 U.S.C. § 1332(a)(2); ECF# 18.

            The plaintiff has filed her amended complaint. ECF# 20. She

alleges being a citizen of Germany and attaches two documents that she

identifies as a German birth certificate and a national identification card from

Germany. Id. at 2 and 22. There is nothing to confirm that either document

is what the plaintiff alleges it to be. More importantly, the identification card

faxed and attached to the complaint is unreadable. The plaintiff also alleges

she legally resides in the United States “until the final decision of the

immigration judge regarding her immigration case (asylum) has been made

(see attached exhibit 3, highlighted).” Id. at 2. The plaintiff separately faxed

for filing her exhibit 3. ECF# 21. This exhibit displays three empty boxes

without any words or symbols communicating its purpose or effect. Id. at 2.

There is nothing to confirm that his document constitutes evidence that the

plaintiff is not a permanent legal resident. The plaintiff further alleges that

she must await a decision on her asylum application before seeking
permanent legal resident status. The plaintiff asserts she also has applied for

American citizenship. She also alleges that she has lived in current home in

Mankato, Kansas for seven years. The plaintiff does not provide a sworn

statement as to her current legal status in the United States, and her

documentation fails to prove the same. The plaintiff’s allegations also are

insufficient.

                In evaluating the sufficiency of the plaintiff’s filings, the court

looked to the following case law. Because she is domiciled in Kansas,

diversity jurisdiction exists only if the plaintiff is not “lawfully admitted for

permanent residence in the United States.” Rodriguez v. Luna, 2014 WL

4099307, at *3 (D. Colo. Aug. 20, 2014) (aliens without lawful status in

United States meet the requirement); see, e.g., Vaka v. Embraer-Empresa

Vrasileira De Aeronautica, S.A., 303 F. Supp. 2d 1333, 1334 (S.D. Fla. 2003)

(“[A]n individual who possesses a visa that confers only temporary resident

status remains an alien for diversity purposes.” (citations omitted)); S Rock

Partners, LLC v. Kiselev, 2018 WL 888725, at *7 (D. Conn. Feb. 14,

2018)(“aliens present in this country on any lesser status [than “green

cards”] will still be considered aliens, able to invoke alienage jurisdiction

against a citizen of the a state.” (citation omitted)); Sabino v. Hitachi Koki

Co., Ltd., 2010 WL 1980321, at *1 (E.D. Pa. May 17, 2010)(“Courts across

the country have consistently held that ‘an alien admitted for permanent

residence’ refers to an alien who has been formally granted permanent
residence in the United States, i.e., obtained a ‘green card.’” citing See, e.g.,

Foy v. Schantz, Schatzman & Aronson, P.A., 108 F.3d 1347, 1348-49 (11th

Cir. 1997)(courts are “to refer to an alien litigant’s official immigration

status” to make this determination); Mejia v. Barile, 485 F.Supp.2d 364, 367

(S.D.N.Y. 2007)(aliens who have obtained lawful permanent residence under

immigration laws, that is, have received green cards, are aliens admitted for

permanent residence); Miller v. Thermarite Pty. Ltd., 793 F.Supp. 306, 307

(S.D. Ala. 1992)). “Congress has defined the phrase ‘lawfully admitted for

permanent residence’ as a term of art meaning ‘the status of having been

lawfully accorded the privilege of residing permanently in the United States

as an immigrant in accordance with the immigration laws.’ INA §

101(a)(20), 8 U.S.C. § 1101(a)(20).” Pacheco v. Dibco Underground, Inc.,

2009 WL 10669492, at *2 (W.D. Tex. Apr. 23, 2009).

            At this unique juncture, the court will require plaintiff to provide,

at a minimum, either an affidavit or an unsworn declaration under penalty of

perjury pursuant to 28 U.S.C. § 1746, that affirmatively states she is a

citizen or subject of a particular foreign state, that positively states that as

of the filing of her original complaint in this action she was not “lawfully

admitted for permanent residence in the United States,” i.e. she does not

have a green card. The plaintiff also may submit additional evidence in

support of these statements. The plaintiff shall have fourteen days from the

filing date of this order to comply.
IT IS SO ORDERED.

Dated this 1st day of March, 2019, Topeka, Kansas.



           s/Sam A. Crow
           Sam A. Crow, U.S. District Senior Judge
